McKENNA, Circuit Judge.
This case was heard at the July, 1892, session of the October, 1891, term of the court, and the judgment of the court below affirmed. A rehearing was subsequently granted. This has satisfied us that the views expressed at the former hearing are correct.
The case came here on appeal from an interlocutory decree .granting an injunction, but was heard as well on the merits. An inquiry was suggested whether this court had jurisdiction to review the merits. Counsel for both parties agreed that it had.
In tlie case of Iron Works v. Smith,1 this point was specifically presented on a motion at this term of plaintiff to limit the appeal of the defendant to one from the order of the circuit court granting an injunction. The motion was denied, and the jurisdiction of the court to review the case on the merits affirmed.
The decree of the circuit court is affirmed.
For the same reasons, same ruling in case No. 5a.
NOTE.
Decisions of tlie circuit courts of appeals in oilier circuits on tlie question of tlie extent of this jurisdiction in like cases are collected in a note to the report of tlie original decisions in the above cases. 3 C. C. A. 572, 53 Fed. Rep. 387.

 No opinion filed.